Honorable
   . *   Lmell C. Holt                  O&icol wO. M- 483
cm      DistridAttorney
&shurComtyCmrthouse
Gilmer,Texas                            Re: bho shouldpay the
                                            initialcourt cc&
                                            demitwhen Objec-
                                            tions are filed by
                                            theamdemeeinan
                                            eninentdanainpro-
                                            ceding, after an
                                            Pmrdby theSpecial
kar Mr. Holt:                               Cdssioners .

          Ycx askedthe follcwingquestion: '%o shouldpay
the initialcoxt costdqmsitwhenabjections are filedby
theccnheeinan      sminmtdcmainpmceeding, afteran?ward
by the SpecialCamissionem?"

          Article 3267, Vernon'sCivil Statutes,detenaines
when each party shall pay actstin a mdmmation action. You
will note the languageof Article 3267 with regard to when the
con&nnee shall pay the am&.     It statesas foil=:
         II . but if the amuntawardadby the
         c&tssioners as damagesorthe judqsnt
         of the camtyrmrtshallbeforthesams
         or less mountof damagesthan the mount
         offeredbefore prcoaedingswere -C=L
         then'checcetsshallbepaidbythemner
         of the property."

          It has long been held in this State that upon a
filingof Objectionsto Award of Camissioners by amdsmor
or ccndemee findinosof Ccmnissionersansnullifiedand a
trialde novois required,0iUiganSoftWaterServicev.
State, 385 S.W.2d 613 (Tex.Civ.App. 1964, error ref. n.r.e.);
Xl zcccnm* v. Akers, 181 s.w.2a719 (Tex.CiV.ppp.
A-4                                                 1944,
error ref. w.0.xix- The SupremeCourt in Elliottv. Jose@,
163 Tex. 71. 351 S.W.2d 79 (1961)statedwith recrard  to the
actioni.ntheComtyCaurt aS follms:




                               -2306-
-




    Ken. Lcwell C. Holt, Page 2 (x-483)



             II
                  .The trialinthe countycourt is a
                      .   .

             danovo appellateproceeding. Statev.
             Nelson, 160 Tex. 515, 334 S.W.Zd 788."

    The Supremecourt recognizesthatwhenObjections are filed
    totheR+mrdof SpecialCasnissionerstierehas been an appeal
    tOtkCOUlltyCOLUt. Hoer,      it is not an appeal as frcna
    trialccurt judgment,butitis tobe adancrroprcceeding in
    the camty court.

             FUle142,Texas Pules of Civil Procedure,states:

             "?hecle&nuy requirefruntheplaintiff
             securityfor costsbefore issuingany
             process,butshall file thepetition and
             enterthesawmthedocket..      . .II

    In City of &xrstcnv. Susholtz,22 S.W.2d 537 (affm'd37 S.W.2d
    728, Tex.Ccmm.App.l931),the Court held as follcws:

             "FUr&emxze,atleastbyanalcgytolike
             appealsfran justicecourts,itwouldseem
             to follow,first, that the perfectionof
             this resort franthe catmissioners'  ward.
             to the am&y courtvacated theaction of
             the loderbody andgave to the proceeding
             as it then stcodin the intermediateoxrt
             the same status as if it had been originally
             ccxmenoadthere; . . ."

    The Suprem Cart in Denti Cwnty v. Branmar,361 S.W.2d 198
    (Tex.Sup.1962) at page 200 states:
             II
                  . We reccgnizethat the filing of the
                      .   ‘


             original.objectionsand exceptionsby Bramner
             [the ccndemneelsimply ccnvertedthe special
             andenmationproceedingsinto asuitandin-
             vestedthe oxmty courtwith jurisdictionof
             the subjectmatter of the case. See Fitz-
             gerald v. City of Dallas,lkx.Civ.pgP.,34
             S.W,2d 682, wr. ref.; State v. Nelson, 160
Tex. 515, 334 S,W.2d 788.

             "[3] The filing of the originalobjections
             in this casevacated the awardof the special
             Caanissi~.     The amdcnnor, L!entm County,
             becane the plaintiffandBrmmer, the am-
             demnee,becanethedefendsnt...."

                                  I   2307-
Han. Lowell C, Holt, Page 3 (M-4831




         It~uldseenclearthenfranthedecisi~bythe
appellatecourts in Texas that when an Objectionis filed,
regardlessofwhichparty files the sane, the actionby the
ccnmissionersis mnpletely nullifiedand vacated. The ccn-
deamorbeccses tie Plaintiff,and the an~ebecams       the
Defendant.

          Acondemnation casethenproceeds totrialonthe
pleadings,i.e., the Petitionfiled by the aondstmorto cm-
darmthelandbelonging tothe an&nmee. It is notnecessary
for the ca&emee to plead anything,i.e., particularize  his
danagesor set forth my specificdamage claims,Fitzgerald
v. City of Dallas,34 S.W.2d 682 (Tex.Civ.App. 1930, error
ref.);Kennedyv. City of Dallas,201 S.W.2d 840 (Tex.Civ.
*.   19'47,error ref.). Therefore,what we have is a case
in theComtyCourtwhichhas been filedby the cmdmmor.
Since the ccndemorhas filedhis Petitionin mndamation
theburden of paying the fee of the CountyClerk as required
in Article 3930(b),Section lA (ii),Vernon'sCivil Statutes,
falls upon the ccndeamormgardless ofwhohas filedabjecticns.
Atalater tims should the judgrentof the CountyCourtbe for
an atnuntthe same as, or less than, the originalanountoffemd
by the cmdenmor to the condemneemen under Article 3267,
Vemcn's CivilStatutes,the uandercnor  could reooverthese
costsfrantheamdenmee,

          This Opinionshouldnot be axsidered in anflict
with OpinionNo. M-142 wherein this officeheld that fees
cmnotbepaidby     a axntytoits ~County     Clerk. Thebasis
forGpini~No, M-142 was ihattoallowa wuntytopay this
fee toits cwnCounty Clerkwouldbe an unccmstituticnal   tran~-
fer of tax mmies. This officewentcn to state in mat Opinion
the feeswere due andpayableby condemors other than acounty
when an cbjectionis filed or a Judgnentis entered.

          When the State of Texas is the ccndenmor,Article
3930(b),Sectian IA (ii),Vemm's Civil Statutes,shouldnot
be ccnsideredin ccnflictwith Article 4357 of Vemcm's Civil
Statutes. TheState of Texas cannotmake imnediatepayment
of depceitof cost. TheClerkwouldha~ toprepareaproper
clsimupcn docketingthe ccndemation case, tii& claimwould
then have to be presentedto the State Cunptroller. Upon being
presentedaproperly auditedclaimwhichhas been properly
verifiedas providedby Article 4357, the Conptrolleraxld
then issue a warrant in the mxxnt of the fee for filinga
ca&ematicm case which is providedfor under Article 3930(b),
Section lA (ii),Vernon'sCivil Statutes.


                              -   2308=
.   .




        ~cn. -11     C. Halt, Page 4 (M-483)




                                      SUMMARY

                        'Iheauxbra~orinacaxhmationprc-
                   ceadingshouldpayths initislcowkmet
                   de~it,ifrqui.red,~enChjecti.onsare
                   filedbysitkrpartylmtheAwaxdnfSpecial
                   c!amissioners.Under Article3267, Vemcn's
                   Civil Statute-,if the judgmmt of the Cbmty
                   Court is for ths sznnsor less amunt of damqes
                   thrm the ammtofferedbefonz thepmceadings
                   wensarnnrenoed,thetthean~ormayrecover
                   theaxrtcostckpxitfranth




        PrepareabyFredM.Talkinqtcm
        ?+ssistantAttolneyGsnsral

        APPEMZJ:
        oFmIcE?-

        Kerns Taylor,Chsiman
        GeorgeKeltcn,ViceUminnan

        HaroldKennsdy
        Malmlnl QLlidc
        Bill Allen
        JimSwearinaen

        MEADEF.GlUE'FIN
        XaffIegalAssistmt

        FItxxcHomPHILLIPS
        ExecutiveAssistant

        NCLA WHITE
        Fir&Assistant




                                       -   2309-